DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 11, 14, and 15 are amended in response to the last office action. Claims 1-20 are pending. Eischeid et al, Roberts et al, Rajan et al, and Chari et al were cited, previously.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1, 4, 6-10, 15, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al [US 2001/0049800 A1].
	As to claim 1, Suzuki et al teach a method, comprising:
receiving, by an embedded controller, a first event notification of a first insertion of a first sled in a first slot in a chassis [e.g., “FIG. 1A shows an arrangement before arrangement-changing is not executed and FIG. 1B shows an arrangement after the arrangement-changing is executed” in paragraph 0026];
in response to determining that the first sled is a replacement to a prior sled that was removed from the first slot in the chassis [e.g., “One of the features of the disk array system utilized so far is that when any trouble is caused in the hard disk units accommodated in the disk array systems, the target hard disk unit is removed from the 
determining a first pending storage mapping associated with the prior sled that was removed from the first slot [e.g., “For example, a hard disk unit (104) is inserted into a slot denoted as (134).  If this insertion is verified in accordance with the mapping information, the identification number of the hard disk unit before changing the arrangement and that after changing the arrangement agree with each other.  Therefore, the mapping information is not changed.  Such verification is executed in the similar manner each time the hard disk unit is inserted into the housing of the disk array system” in paragraph 0034; “At this time, the mapping information is partly changed.  For example, the second logical unit is formed of the hard disk units of an order of (0,1), (1, 1), (2, 1).  This information is changed into that the second logical unit is formed of the hard disk units of an order of (4,0), (1, 1), (2, 1)” in paragraph 0035]; 
generating a graphical user interface of the first pending storage mapping associated with the prior sled that was removed from the first slot [e.g., “Further, if the disk array system is additionally provided with a function for displaying the mapping information, for example in a case where the hard disk units are to be inserted into the 
in response to determining to apply the first pending storage mapping, applying the first pending storage mapping to the first sled in the first slot [e.g., “For example, a hard disk unit (104) is inserted into a slot denoted as (134).  If this insertion is verified in accordance with the mapping information, the identification number of the hard disk unit before changing the arrangement and that after changing the arrangement agree with each other.  Therefore, the mapping information is not changed” in paragraph 0034; “At this time, the mapping information is partly changed.  For example, the second logical unit is formed of the hard disk units of an order of (0,1), (1, 1), (2, 1).  This information is changed into that the second logical unit is formed of the hard disk units of an order of (4,0), (1, 1), (2, 1)” in paragraph 0035; “Further, if the disk array system is utilized as an initial stage, the hard disk units may undergo initial processing” in paragraph 0047].
As to claim 4, Suzuki et al teach determining whether there is a potential data loss associated with the first insertion of the first sled in the chassis [e.g., “That is, if a hard disk unit is once removed at a position from the disk array system and then 
As to claim 6, Suzuki et al teach wherein the graphical user interface includes information associated with the first sled or the first slot [e.g., figs. 2A, 2B, 4].
As to claim 7, Suzuki et al teach wherein the first pending storage mapping is a slot assigned storage mapping [e.g., figs. 2A, 2B, 4].
As to claim 8, Suzuki et al teach receiving a second event notification of a second insertion of a second sled in a second slot in the chassis [e.g., figs. 1A, 1B].
As to claim 9, Suzuki et al teach adding a second pending storage mapping associated with the second event notification to a queue of pending storage mappings associated with the chassis [e.g., fig. 1B; “At this time, the mapping information is partly changed.  For example, the second logical unit is formed of the hard disk units of an order of (0,1), (1, 1), (2, 1).  This information is changed into that the second logical unit is formed of the hard disk units of an order of (4,0), (1, 1), (2, 1)” in paragraph 0035].
As to claim 10, Suzuki et al teach in response to a user action, removing the first pending storage mapping from the queue of pending storage mappings associated with the chassis [e.g., fig. 1B; “At this time, the mapping information is partly changed.  For example, the second logical unit is formed of the hard disk units of an order of (0,1), 
As to claim 15, Suzuki et al teach memory device storing instructions that when executed cause a hardware processor to perform operations, the operations comprising:
receiving an event notification of an insertion of a sled in a slot of a chassis [e.g., “FIG. 1A shows an arrangement before arrangement-changing is not executed and FIG. 1B shows an arrangement after the arrangement-changing is executed” in paragraph 0026]; 
in response to determining that the sled is a replacement to a prior sled that was removed from the slot in the chassis [e.g., “One of the features of the disk array system utilized so far is that when any trouble is caused in the hard disk units accommodated in the disk array systems, the target hard disk unit is removed from the system and a hard disk unit with no failure is accommodated in the place where the problematic hard disk unit suffering from a problem is housed, whereby it becomes possible to restore the data stored in the system” in paragraph 0002; “According to the present invention, when the hard disk unit is inserted, the disk controller compares the relative information associated with the mapping information with the identification information of the hard disk unit.  For example, a hard disk unit (104) is inserted into a slot denoted as (134)” in paragraph 0034; replacement hard disk units 134, 140 to prior hard disk units 104, 108 in figs. 1A, 1B];
determining a pending storage mapping associated with the prior sled on the slot is not compatible with the sled currently inserted in the slot of the chassis [e.g., 
generating a graphical user interface with information associated with the pending storage mapping [e.g., “Further, if the disk array system is additionally provided with a function for displaying the mapping information, for example in a case where the hard disk units are to be inserted into the housing of the disk array system at the transportation destination, the mapping information can be displayed prior to the insertion work.  If a worker temporarily inserts the hard disk unit without any intention, the worker can recognize the identification number of the inserted hard disk unit.  Thus, the worker can retry correct insertion work in accordance with the mapping information” in paragraph 0039; “An engineer skilled in the art will make an application such that, for example, the mapping information and information of the inserted hard disk unit are displayed on a Web-screen, and insertion position changing instruction is provided by means of speech guide or the like, for example” in paragraph 0040; CURRENTLY INSERTED HDU IS 005, PLEASE INSERT THIS HDU INTO (3,5) in fig. 4]; 
displaying the graphical user interface at a display panel, the graphical user interface providing a first option to clear the pending storage mapping [e.g., “Therefore, a user can confirm a correct position at which the hard disk unit is to be inserted in accordance with the result of display.  Alternatively, the user can be given a command message about the physical position according to which the hard disk unit insertion is changed.  Thus, information can be restored” in paragraph 0008; UPDATE USER INTERFACE WITH CHANGED BLADE CHASSIS DATA 960 in fig. 9]; and

As to claim 16, Suzuki et al teach wherein the operations further include displaying the graphical user interface providing a second option to not clear the pending storage mapping [e.g., “Therefore, a user can confirm a correct position at which the hard disk unit is to be inserted in accordance with the result of display.  Alternatively, the user can be given a command message about the physical position according to which the hard disk unit insertion is changed.  Thus, information can be restored” in paragraph 0008].
As to claim 18, Suzuki et al teach determining whether there is a potential data loss associated with the insertion of the sled in the chassis [e.g., “That is, if a hard disk unit is once removed at a position from the disk array system and then inserted into a position different from that position (e.g., the removed hard disk is inserted into a slot adjacent to the slot where the hard disk unit was inserted), it becomes impossible to 
As to claim 19, Suzuki et al teach wherein the operations further include in response to a user action, removing the pending storage mapping from a queue of pending storage mappings [e.g., fig. 1B; “At this time, the mapping information is partly changed.  For example, the second logical unit is formed of the hard disk units of an order of (0,1), (1, 1), (2, 1).  This information is changed into that the second logical unit is formed of the hard disk units of an order of (4,0), (1, 1), (2, 1)” in paragraph 0035].
As to claim 20, Suzuki et al teach wherein the operations further include in response to a user action, removing the graphical user interface from the display panel of the chassis [e.g., figs. 1B, 4; “At this time, the mapping information is partly changed.  For example, the second logical unit is formed of the hard disk units of an order of (0,1), (1, 1), (2, 1).  This information is changed into that the second logical unit is formed of the hard disk units of an order of (4,0), (1, 1), (2, 1)” in paragraph 0035].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al [US 2001/0049800 A1] in view of Chari et al [US 2013/0080893 A1].

As to claim 3, though Suzuki et al, as such above, teach displaying the graphical user interface to apply the first pending storage mapping, Suzuki et al do not explicitly teach, however Chari et al teach displaying the graphical user interface indicating an option whether to clear the mapping or not [e.g., “For example, referring to FIG. 11, the ‘Back’ button on the screen invokes a pointer to the previous custom screen module, the ‘Next’ button invokes a pointer to the custom screen module representing the next step in the underlying process (i.e. hot add or hot swap), the ‘Cancel’ button invokes a pointer to the initial custom screen module for the Hot Plug PCI Wizard” in paragraph 0027; figs. 3, 4]. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify to implement Chari et al’s 
As to claim 17, Suzuki et al do not explicitly teach, however Chari et al teach wherein the operations further include blocking power to the sled until the pending storage mapping is resolved [e.g., “Each step is prompted by the user from the GUI, to invoke commands to instruct a network server through its operating system and hardware to suspend the appropriate device adapters, if necessary, power down the desired device slot or canister, allow the user to replace or insert a new device, and finally restart the adapters and the slot power” in Abstract]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Chari et al’s teaching above including blocking power to the sled until the pending storage mapping is resolved in order to increase reliability and/or user friendliness in inserting or replacing the sled of Suzuki et al.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al [US 2001/0049800 A1] in view of Roberts et al [US 2015/169490 A1].
As to claim 5, Suzuki et al do not explicitly teach, however Roberts et al teach the display panel in the chassis [e.g., User interface 116 in chassis 100 in figs. 1, 5]. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify to implement Roberts et al’s teaching above including the display panel in the chassis in order to increase user friendliness and/or efficiency in insertion of multiple sleds of Suzuki et al
Claims 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al [US 2001/0049800 A1] in view of Rajan et al [US 6,285,967 B1].

a first embedded controller configured to manage a management interface associated with the system, wherein the management interface is displayed at a mobile device [e.g., Web-screen of a personal computer in fig. 4];
receiving, by the first embedded controller, a first event notification of an insertion of a sled in the system [e.g., “FIG. 1A shows an arrangement before arrangement-changing is not executed and FIG. 1B shows an arrangement after the arrangement-changing is executed” in paragraph 0026];
in response to the receiving of the first event notification, determining a pending storage mapping associated with a prior sled in the system [e.g., “One of the features of the disk array system utilized so far is that when any trouble is caused in the hard disk units accommodated in the disk array systems, the target hard disk unit is removed from the system and a hard disk unit with no failure is accommodated in the place where the problematic hard disk unit suffering from a problem is housed, whereby it becomes possible to restore the data stored in the system” in paragraph 0002; “According to the present invention, when the hard disk unit is inserted, the disk controller compares the relative information associated with the mapping information with the identification information of the hard disk unit.  For example, a hard disk unit (104) is inserted into a slot denoted as (134)” in paragraph 0034; replacement hard disk units 134, 140 to prior hard disk units 104, 108 in figs. 1A, 1B];
in response to determining that the first sled is a replacement to the prior sled that was removed from the system [e.g., “One of the features of the disk array system utilized so far is that when any trouble is caused in the hard disk units accommodated in 
displaying, by the first embedded controller at the management interface, information associated with the pending storage mapping associated with the prior sled [e.g., “Further, if the disk array system is additionally provided with a function for displaying the mapping information, for example in a case where the hard disk units are to be inserted into the housing of the disk array system at the transportation destination, the mapping information can be displayed prior to the insertion work.  If a worker temporarily inserts the hard disk unit without any intention, the worker can recognize the identification number of the inserted hard disk unit.  Thus, the worker can retry correct insertion work in accordance with the mapping information” in paragraph 0039; “An engineer skilled in the art will make an application such that, for example, the mapping information and information of the inserted hard disk unit are displayed on a Web-screen, and insertion position changing instruction is provided by means of speech guide or the like, for example” in paragraph 0040; fig. 4];

in response to determining that the user input is to apply the pending storage mapping of the prior sled to the sled inserted in the system [e.g., “Therefore, a user can confirm a correct position at which the hard disk unit is to be inserted in accordance with the result of display.  Alternatively, the user can be given a command message about the physical position according to which the hard disk unit insertion is changed.  Thus, information can be restored” in paragraph 0008]; and
updating the graphical user interface in response to the user input [e.g., “Therefore, a user can confirm a correct position at which the hard disk unit is to be inserted in accordance with the result of display.  Alternatively, the user can be given a command message about the physical position according to which the hard disk unit insertion is changed.  Thus, information can be restored” in paragraph 0008; “For example, a hard disk unit (104) is inserted into a slot denoted as (134).  If this insertion is verified in accordance with the mapping information, the identification number of the hard disk unit before changing the arrangement and that after changing the arrangement agree with each other.  Therefore, the mapping information is not changed” in paragraph 0034; “At this time, the mapping information is partly changed.  For example, the second logical unit is formed of the hard disk units of an order of (0,1), 
Suzuki et al do not explicitly teach, however Rajan et al teach a second embedded controller configured to manage a display panel at the system, wherein the second embedded controller is distinct from the first embedded controller and generating, by the second embedded controller, a graphical user interface with information associated with the pending storage mapping associated with the sled, wherein the graphical user interface is displayed at the display panel [e.g., “In FIG. 2A, a bank of burn racks 10 each have a dedicated monitor R connected to the database DB.  Thus, the display 20 such as that illustrated in FIG. 1 may only be viewed for a specific burn rack 10 to which the monitor R is connected.  A remote monitor R2, however, may be used by for example, a supervisor, at a remote location to select and access any of the dedicated monitors R and thus monitor any system M at any workcell 12” in col. 4, lines 14-21; fig. 2]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Rajan et al’s teaching above including the second embedded controller to manage the display panel at the system locally in order to increase convenience and/or manageability for the user at the location of the system for the sled insertion, removal, swapping operations in addition to the first embedded controller to manage the management interface remotely of Suzuki et al.
As to claim 13, the combination of Suzuki et al and Rajan et al teaches in response to receiving the user input associated with the pending storage mapping, sending a second event notification to the second embedded controller [e.g., “Therefore, a user can confirm a correct position at which the hard disk unit is to be inserted in accordance with the result of display.  Alternatively, the user can be given a command message about the physical position according to which the hard disk unit insertion is changed.  Thus, information can be restored” in paragraph 0008; “For example, a hard disk unit (104) is inserted into a slot denoted as (134).  If this insertion is verified in accordance with the mapping information, the identification number of the hard disk unit before changing the arrangement and that after changing the arrangement agree with each other.  Therefore, the mapping information is not changed” in paragraph 0034 of Suzuki et al].
As to claim 14, Suzuki et al do not explicitly teach, however Rajan et al teach synchronizing information associated with the pending storage mapping between the first embedded controller and the second embedded controller [e.g., “In FIG. 2A, a bank of burn racks 10 each have a dedicated monitor R connected to the database DB.  Thus, the display 20 such as that illustrated in FIG. 1 may only be viewed for a specific burn rack 10 to which the monitor R is connected.  A remote monitor R2, however, may be used by for example, a supervisor, at a remote location to select and access any of the dedicated monitors R and thus monitor any system M at any workcell 12” in col. 4, lines 14-21]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Rajan et al’s teaching above including synchronizing information associated with the pending 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al and Rajan et al as applied to claim 11 above, and further in view of Eischeid et al [US 2012/0226986 A1].
	As to claim 12, the combination of Suzuki et al and Rajan et al does not explicitly teach, however Eischeid et al teach in response to receiving the user input associated with the pending storage mapping, allowing the sled to boot, wherein the sled is a compute sled [e.g., “Furthermore, user interface 1110 may provide a visual indication that a failover blade 54 needs to be inserted within a particular blade slot 52 to repair/correct a detected and/or reported malfunction and/or that the particular blade slot 52 is prepared or ready for the failover blade to be inserted” in paragraph 0032].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Eischeid et al’s teaching above in order to increase versatility and/or controllability for operating the sled inserted of the combination.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 9 AM-5 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        9/13/2021